PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Hauptman Ham, LLP (TSMC)
2318 Mill Road
Suite 1400
Alexandria, VA 22314




In re Application of: Chen et al.
Appl No.: 16/595,092
Filed: 7 Oct 2019
For:  IMAGE SENSOR AND METHOD OF MAKING
Attorney Docket No. T5057-1402U
:::::


DECISION ON PETITION
UNDER 37 CFR 1.181





This is a decision on the petition, filed June 28, 2022, under 37 C.F.R. 41.40 §1.181, requesting to re-open prosecution on the grounds that the Examiner’s Answer dated April 29, 2022, presented a new ground of rejection and failed to designated it as such.

The petition is DENIED.

MPEP 1207.03(a) states in part, 

“’the ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection.’ Kronig, 539 F.2d at 1302, 190 USPQ at 426.”

Here, the record shows that the Examiner maintained a consistent position throughout the prosecution history, citing to and describing the same portions of the reference applied in each of the office actions in substantially the same manner.  Thus, the Appellant was reasonably apprised of the grounds (i.e., thrust) of rejection prior to the Examiner’s Answer and accordingly was given fair opportunity to respond to it; therefore, the additional description in the Examiner’s Answer, including the annotated figure, does not constitute a new ground of rejection.

Specifically, the Examiner has relied upon Figure 2 (i.e., Figures 2A, 2B, and 2C) of Yang et al., US 2018/0366513, from the initial Office Action submitted March 3, 2021 through the Examiner’s Answer submitted April 29, 2022.  At each stage of prosecution therein, the Examiner has further attempted to explain the Office’s position with regard to Appellant’s claimed invention and this portion of the reference.
More specifically, in the initial Office Action of March 3, 2021, the Examiner cited to Figure 2 of Yang et al. to teach the claimed limitation “the first buffer layer and the shield layer define a recess aligned with the first PD and a second recess aligned with the second PD”.  The Examiner then supported his position in the Response to Argument section of the subsequent Final Office Action of June 15, 2021, by further explaining that the recess structure is defined by the buffer layer 233 (i.e., forms the bottom of the recess) and the shield layer 235 (i.e., forms the sides of the recess), as is readily apparent in Fig. 2.  Furthermore, one of ordinary skill in the art would understand this as defining the borders of the recess and would readily understand that this concept applies to both the first and second recesses. 

Thereafter, the Examiner clarified his position once again in the Advisory Action of August 24, 2021, by reiterating that the recess (applying to both first and second recesses) was characterized by the space defined by the buffer layer 233 and shield layer 235, while the flicker reduction layer 243 is in that recess (i.e. the space defined by those boundaries). 

Lastly, in the Examiner’s Answer of April 29, 2022, the Examiner once again applied his consistent interpretation of Yang et al., and further included an annotated figure to support his position.  The Examiner again explained that the recess is defined by the shield 235 and buffer layer 233 together, defining the border of the space that is each recess.  In an attempt to further clarify his position, the Examiner included an annotated figure (Figure 2A) that points to shield 235, labeling them as sidewalls of said first and second recesses, and to the buffer layer 233, labeling two different portions as a bottom of first recess and bottom of second recess, respectively. The interpretation of this annotated figure is consistent with Examiner’s previous rejections and statements, and by no means suggests a new ground of rejection.

Accordingly, for the reasons stated above, the petition has been denied.

Any questions regarding this decision should be directed to Davienne Monbleau, Supervisory Patent Examiner, at (571) 272-1945.



/JOSEPH THOMAS/____________________
Joseph Thomas, Director
Technology Center 2800


JT:dm:th